Citation Nr: 0108789	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-08 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  The propriety of the initial noncompensable rating for a 
right knee disability for the period prior to April 15, 1999.  

2.  The propriety of the initial 10 percent rating for a 
right knee disability beginning April 15, 1999.  

3.  The propriety of the initial noncompensable rating for 
fracture residuals of the right fifth metacarpal.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from September 1980 
to May 1994. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted the veteran service 
connection for a right knee disability and assigned a 
noncompensable rating effective August 9, 1997, and granted 
service connection for fracture residuals of the right fifth 
metacarpal, and assigned a noncompensable rating.  By rating 
decision dated March 2000, the RO assigned the veteran an 
initial 10 percent rating from April 15, 1999.  During the 
course of the veteran's appeal, the claims folder was 
transferred to Huntington, West Virginia.  

By rating decision dated March 2000, the RO denied the 
veteran's claims of service connection for seizure disorder, 
tension headaches, head congestion, arthritis of the back, 
enuresis, aching joints, a bilateral leg injury, carpal 
tunnel syndrome, sleep apnea, and diarrhea due to undiagnosed 
illness, on the basis that they were not well grounded.  
Although, to date, the veteran has not appealed those 
determinations, since that time, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  This law provides, among other things, 
that any veteran whose claim was denied or dismissed by VA 
from July 14, 1999, to November 9, 2002, on the basis that it 
was not well grounded, as that term was formerly used in 
38 U.S.C.A. § 5107 (a) (1999), may have his or her claim 
readjudicated pursuant to the new law.  In light of the newly 
enacted statute, the veteran is hereby advised that if he 
wishes to have his claim readjudicated under the new law, he 
must affirmatively communicate that intent, and his request 
must be received by VA no later than November 9, 2002.  
Veterans Claims Assistance Act of 2000, Publ L. No. 106-475, 
§  7, 114 Stat. 2096 __ (2000).





REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the veteran's claim challenging the propriety of 
the initial noncompensable rating for fracture residuals of 
the right fifth metacarpal, the veteran's right little finger 
disability is rated under Diagnostic Code 5227 for ankylosis 
of any finger other than the thumb, index finger, or middle 
finger.  The only rating under this code is a noncompensable 
rating.  However, the rating schedule includes a note 
instructing that extremely unfavorable ankylosis will be 
rated as amputation under Diagnostic Codes 5152 through 5156.  

Under Diagnostic Code 5156, a 20 percent rating is assigned 
for amputation of the little finger with metacarpal resection 
(more than one-half the bone lost), and a 10 percent rating 
is assigned for amputation of the little finger without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5156 (2000).  

When classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits under 38 
C.F.R. § 4.71a, the following rules particular to the 
disability in question are observed:

(1)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3)	With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  
Limitation of motion of less than 1 inch in either direction 
is not considered disabling. 38 C.F.R. § 4.71a (2000).

In the case of DeLuca v. Brown, the United States Court of 
Veterans Appeals (Court) held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1995) 
or 38 C.F.R. § 4.45 (1995).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1995) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  As the veteran has described 
severe pain on movement in his right little finger, the 
guidance provided by the Court in DeLuca must therefore be 
followed in adjudicating the veteran's claim.  

The veteran was afforded a VA examination in February 2000, 
where it was shown that the veteran's proximal 
interphalangeal joint lacked 10 degrees of extension, and 
could not be passively extended beyond that point.  However, 
findings were not made regarding whether the veteran had pain 
on motion of his right little finger.  Therefore, the veteran 
should be afforded another VA examination so that the 
examiner can express an opinion whether pain could 
significantly limit functional ability during flare-ups or 
when the right little finger is used repeatedly over a period 
of time.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Also, as the Court noted in Massey v. Brown, 7 
Vet.App. 204 (1994), rating decisions must be based on 
medical findings that relate to the applicable criteria.

When the veteran underwent his February 2000 VA examination, 
the examination was complete in many respects.  The examiner 
measured the veteran's extension and flexion and described 
what normal ranges of motion of the knee were.  However, 
Diagnostic Code 5257, discusses "recurrent subluxation and 
lateral instability," and the examiner did not make findings 
about the veteran's laxity or instability of the right knee.  
Accordingly, the veteran's claim must be remanded for another 
VA examination that discusses whether the veteran has 
subluxation or lateral instability, and if he does, whether 
it can be described as slight, moderate, or large.  

In a recent opinion issued by the VA's Office of the General 
Counsel, it was determined that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion 
the knee disability need not be compensable but must at least 
meet the criteria for a zero-percent rating.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 09-98 (August 14, 1998).  

Therefore, pursuant to the General Counsel opinions at 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998), when the RO rates the veteran's right knee 
disability, the RO must determine whether the veteran is 
entitled to separate ratings for arthritis of his right knee.

Additionally, the United States Court of Appeals for Veterans 
Claims has indicated that questions as to the applicability 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), must be addressed by VA in 
the first instance.  Holliday v. Principi, No. 99-1788 (U.S. 
Vet. App. Feb. 22, 2001).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should ensure that all 
pertinent records of treatment for the 
right knee and the right little finger 
are associated with the claims folder.  

3.  The veteran should be scheduled for a 
VA orthopedic examination.  The claims 
folder, to include all evidence added to 
the record in accordance with paragraph 2 
above, and a copy of this REMAND should 
be made available to the examiner in 
conjunction with the examination.  Such 
tests as the examining physician deems 
appropriate should be performed.  The 
veteran should be examined to determine 
the nature and severity of the fracture 
of his right fifth metacarpal.  The 
examination report should include 
responses to the following medical 
questions 

a.  Describe the limitation of 
motion of the veteran's right little 
finger, both active and passive, and 
describe what constitutes normal 
range of motion for the right little 
finger, both active and passive.  

b.  Describe all manifestations of 
the injury to the veteran's right 
little finger, to include how it 
affects all portions of the 
veteran's right hand.  

c.  Does the veteran have ankylosis 
of the metacarpophalangeal joint of 
the right little finger, and if so, 
at what point is the finger 
ankylosed?

d.  Does the veteran have ankylosis 
of the proximal interphalangeal 
joint of the right little finger, 
and if so, at what point is the 
finger ankylosed?

e.  Does the veteran have range of 
motion of the right little finger to 
within 2 inches of the median 
transverse fold of the palm? 

f.  Does the veteran have ankylosis 
of both metacarpophalangeal and 
proximal interphalangeal joints, 
with either joint in extension or in 
extreme flexion?

g.  Does the veteran have ankylosis 
of both metacarpophalangeal and 
proximal interphalangeal joints, 
even though each is individually in 
favorable position?

h.  Does the veteran's right little 
finger exhibit weakened movement, 
excess fatigability, incoordination, 
or pain on use (if feasible, these 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to these 
symptoms.)?  

i.  Does pain significantly limit 
functional ability of the veteran's 
right little finger during flare-ups 
or when it is used repeatedly over a 
period of time  (this determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups)?

The examination report should include 
responses to the following medical 
questions regarding the veteran's right 
knee:

j.  What is the range of motion of 
the veteran's right knee in terms of 
flexion and extension?

k.  Does the veteran have recurrent 
subluxation or lateral instability 
of the right knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?  

l.  Does the veteran have arthritis 
of the right knee?

m.  Does the veteran's right knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

n.  Does pain significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  After the development requested above 
has been completed, the RO should again 
readjudicate the veteran's claim 
challenging the propriety of the initial 
noncompensable rating for fracture 
residuals of the right fifth metacarpal.  
The RO should also readjudicate the 
veteran's claims challenging the 
propriety of the initial noncompensable 
rating for a right knee disability for 
the period prior to April 15, 1999, and 
the propriety of the initial 10 percent 
rating for a right knee disability 
beginning April 15, 1999, with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In so doing, the RO should consider 
whether the veteran is entitled to 
separate ratings for arthritis and should 
also consider the Office of the General 
Counsel opinions VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 
1998).  In the event that the claim on 
appeal is not resolved to the 
satisfaction of the veteran, he should be 
furnished with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




